Title: To George Washington from Major General Artemas Ward, 26 September 1776
From: Ward, Artemas
To: Washington, George



Sir
Boston 26 Sept. 1776

The State of New Hampshire applied to me to furnish a thousand men who are soon to march for Newyork from that State, with ammunition, and as they were likely to march without ammunition, unless furnished out of the Continental Store, and as

the public Cause might suffer by their not being supplyed, I therefore supplied them with 500 lb. powder & 1000 lb. ball, hoping this quantity by might serve until they could be otherways supplied. I am &c.

Artemas Ward

